Pee Curiam.
In 1922, there was a plea of non-vult to charges of obtaining money under false pretenses and embezzlement. Sentence was served in the Essex county penitentiary. For three or four years after release no professional occupation is said to have been pursued. In 1927, or 1928, the practice •of law was resumed. In at least two instances since, clients’ money has been retained improperly. No reason exists for the continuance of a professional calling when neither trust ■or confidence exists.
The report of the board of bar examiners is confirmed, and rule of disbarment will accordingly be entered.